FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TEOFILO MEDINA, JR.,                     No. 09-99015
             Petitioner-Appellant,
                                            D.C. No.
                v.                      2:94-CV-01892-
                                             RSWL
KEVIN CHAPPELL, Warden,
            Respondent-Appellee.



TEOFILO MEDINA, JR.,                     No. 09-99016
             Petitioner-Appellant,
                                            D.C. No.
                v.                      2:97-CV-07062-
                                             RSWL
R. K. WONG,
              Respondent-Appellee.         ORDER


                 Filed April 16, 2015

Before: Sidney R. Thomas, Chief Judge, and Kim McLane
    Wardlaw, and Marsha S. Berzon, Circuit Judges.
2                  MEDINA V. CHAPPELL

                          ORDER

    In light of Petitioner’s death, we vacate the opinion filed
March 26, 2015 as moot, and remand to the district court with
instructions to dismiss the habeas petitions.

    IT IS SO ORDERED.